07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 06-0422


                                       PR 06-0422

                                                                                  JUL 2 7 2',',21
                                                                               Bp\tvn Grenvvood
 IN THE MATTER OF THE PETITION OF
                                                                   ()R    D'c'E - R
                                                                                  -
                                                                                  cf         Court
 MICHELLE WELTMAN


       Michelle Weltman has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Weltman's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for adrnission." Rule
IV.A.3, Rules of Admission.
       Weltman passed the MPRE in 2010 when seeking admission to the practice of law
in Illinois, where Weltman was admitted. Weltinan has also been adrnitted to the practice
of law in the State of Missouri. The petition states Weltman has "practiced law without
any ethical or disciplinary issues in any of the jurisdictions." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Michelle Weltman to waive the
three-year test requirement for the MPRE for purposes of Weltman's current application
for admission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examine s at the State Bar of Montana.
      DATED this          day of July, 2021.




                                                          Chief Justice
       ‘e,742— ,17—&-,




                       .
    o&I`i
            Justices




2